Exhibit 10.15

 

FORM OF INDEMNIFICATION AGREEMENT

 

THIS AGREEMENT is entered into, effective as of [EFFECTIVE DATE], between INTEL
CORPORATION, a Delaware corporation (the “Company”) and [INDEMNITEE]
(“Indemnitee”).

 

WHEREAS, it is essential to the Company to retain and attract as directors,
officers and employees the most capable persons available;

 

WHEREAS, Indemnitee is a director, and/or officer, and/or employee of the
Company;

 

WHEREAS, both the Company and Indemnitee recognize the increased risk of
litigation and other claims currently being asserted against directors, officers
and employees of corporations; and

 

WHEREAS, in recognition of Indemnitee’s need for substantial protection against
personal liability in order to enhance Indemnitee’s continued and effective
service to the Company, and in order to induce Indemnitee to provide services to
the Company as a director, officer or employee, the Company wishes to provide in
this Agreement for the indemnification of and the advancing of expenses to
Indemnitee to the fullest extent (whether partial or complete) permitted by law
and as set forth in this Agreement, and, to the extent insurance is maintained
which includes Indemnitee as a covered party, for the coverage of Indemnitee
under the Company’s directors’ and officers’ liability insurance policies.

 

NOW, THEREFORE, in consideration of the above premises and of Indemnitee’s
continuing to serve the Company directly or, at its request, with another
enterprise, and intending to be legally bound hereby, the parties agree as
follows:

 

1.    Certain Definitions:

 

(a)    Board:    the Board of Directors of the Company.

 

any “person” (as such term is used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended), other than a trustee or other fiduciary
holding securities under an employee benefit plan of the Company or a
corporation owned directly or indirectly by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company,
is or becomes the “Beneficial Owner” (as defined in Rule 13d-3 under said Act),
directly or indirectly, of securities of the Company representing 20% or more of
the total voting power represented by the Company’s then outstanding Voting
Securities, or (ii) during any period of two consecutive years, individuals who
at the beginning of such period constitute the Board and any new director whose
election by the Board or nomination for election by the Company’s stockholders
was approved by a vote of at least two-thirds (2/3) of the directors then still
in office who either were directors at the beginning of the period or

 

1.



--------------------------------------------------------------------------------

whose election or nomination for election was previously so approved, cease for
any reason to constitute a majority thereof, or (iii) the stockholders of the
Company approve a merger or consolidation of the Company with any other
corporation, other than a merger or consolidation that would result in the
Voting Securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into Voting Securities of the surviving entity) at least 80% of the total voting
power represented by the Voting Securities of the Company or such surviving
entity outstanding immediately after such merger or consolidation, or the
stockholders of the Company approve a plan of complete liquidation of the
Company or an agreement for the sale or disposition by the Company (in one
transaction or a series of transactions) of all or substantially all of the
Company’s assets.

 

(c)    Disinterested Director.    a director of the Company who is not and was
not a party to the Proceeding in respect of which indemnification is sought by
Indemnitee.

 

(d)    Expenses:    any expense, including without limitation, attorneys’ fees,
retainers, court costs, transcript costs, fees and expenses of experts,
including accountants and other advisors, travel expenses, duplicating costs,
postage, delivery service fees, filing fees, and all other disbursements or
expenses of the types typically paid or incurred in connection with
investigating, defending, being a witness in, or participating in (including on
appeal), or preparing for any of the foregoing in, any Proceeding relating to
any Indemnifiable Event, and any expenses of establishing a right to
indemnification under Sections 2, 4 and 5 of this Agreement.

 

(e)    Indemnifiable Event:    any event or occurrence that takes place either
prior to or after the execution of this Agreement, related to the fact that
Indemnitee is or was a director, officer or employee of the Company, or while a
director, officer or employee, is or was serving at the request of the Company
as a director, officer, employee, trustee, agent, limited partner, member or
fiduciary of another foreign or domestic corporation, partnership, joint
venture, employee benefit plan, trust, or other enterprise, or was a director,
officer, employee, or agent of a foreign or domestic corporation that was a
predecessor corporation of the Company or of another enterprise at the request
of such predecessor corporation, or related to anything done or not done by
Indemnitee in any such capacity, whether or not the basis of the Proceeding is
alleged action in an official capacity as a director, officer, employee, or
agent or in any other capacity while serving as a director, officer, employee,
or agent of the Company, as described above.

 

(f)    Independent Counsel:    the person or body appointed in connection with
Section 3.

 

(g)    Potential Change in Control:    shall be deemed to have occurred if (i)
the Company enters into an agreement or arrangement, the consummation of which
would result in the occurrence of a Change in Control; (ii) any person
(including the Company) publicly announces an intention to take or to consider
taking actions that, if consummated, would constitute a Change in Control; (iii)
any person (other than a

 

2.



--------------------------------------------------------------------------------

trustee or other fiduciary holding securities under an employee benefit plan of
the Company acting in such capacity or a corporation owned, directly or
indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company), who is or becomes the
Beneficial Owner, directly or indirectly, of securities of the Company
representing 10% or more of the combined voting power of the Company’s then
outstanding Voting Securities, increases his beneficial ownership of such
securities by 5% or more over the percentage so owned by such person on the date
hereof, or (iv) the Board adopts a resolution to the effect that, for purposes
of this Agreement, a Potential Change in Control has occurred.

 

(h)    Proceeding:    any threatened, pending, or completed action, suit,
arbitration, alternative dispute mechanism, inquiry, administrative or
legislative hearing, investigation or any other actual, threatened or completed
proceeding, including any and all appeals, whether conducted by the Company or
any other party, whether civil, criminal, administrative, investigative, or
other, and in each case whether or not commenced prior to the date of this
Agreement, that relates to an Indemnifiable Event.

 

(i)    Reviewing Party:    the person or body appointed in accordance with
Section 3.

 

(j)    Voting Securities:    any securities of the Company that vote generally
in the election of directors.

 

2.    Agreement to Indemnify.

 

(a)    General Agreement.    In the event Indemnitee was, is, or becomes a party
to or witness or other participant in, or is threatened to be made a party to or
witness or other participant in, a Proceeding by reason of (or arising in part
out of) an Indemnifiable Event, the Company shall indemnify Indemnitee from and
against any and all Expenses, liability or loss, judgments, fines, ERISA excise
taxes and penalties, amounts paid or to be paid in settlement, any interest,
assessments, or other charges imposed thereon, and any federal, state, local, or
foreign taxes imposed as a result of the actual or deemed receipt of any
payments under this Agreement, to the fullest extent permitted by applicable
law, as the same exists or may hereafter be amended or interpreted (but in the
case of any such amendment or interpretation, only to the extent that such
amendment or interpretation permits the Company to provide broader
indemnification rights than were permitted prior thereto). The parties hereto
intend that this Agreement shall provide for indemnification in excess of that
expressly permitted by statute.

 

(b)    Initiation of Proceeding.    Notwithstanding anything in this Agreement
to the contrary, Indemnitee shall not be entitled to indemnification or
advancement pursuant to this Agreement in connection with any Proceeding
initiated by Indemnitee against the Company or any director or officer of the
Company unless (i) the Company has joined in or the Board has consented to the
initiation of such Proceeding; (ii) the Proceeding is one to enforce
indemnification rights under Section 5; or (iii) the Proceeding is instituted
after a Change in Control.

 

3.



--------------------------------------------------------------------------------

(c)    Expense Advances.    If so requested by Indemnitee, the Company shall
advance any and all Expenses to Indemnitee (an “Expense Advance”) within thirty
(30) calendar days after the receipt by the Company of a statement or statements
from Indemnitee requesting such advance or advances, whether prior to or after
final disposition of any Proceeding. Advances shall be made without regard to
Indemnitee’s ability to repay the Expenses and without regard to Indemnitee’s
ultimate entitlement to indemnification under the provisions of this Agreement.
The Indemnitee shall qualify for advances solely upon the execution and delivery
to the Company of an undertaking in form and substance reasonably satisfactory
to the Company providing that the Indemnitee undertakes to repay the advance if
and to the extent that it is ultimately determined that Indemnitee is not
entitled to be indemnified by the Company. Advances shall include any and all
reasonable Expenses incurred pursuing an action to enforce this right of
advancement. If Indemnitee has commenced legal proceedings in a court of
competent jurisdiction in the State of Delaware to secure a determination that
Indemnitee should be indemnified under applicable law, as provided in Section 4,
any determination made by the Reviewing Party that Indemnitee would not be
permitted to be indemnified under applicable law shall not be binding and
Indemnitee shall not be required to reimburse the Company for any Expense
Advance until a final judicial determination is made with respect thereto (as to
which all rights of appeal therefrom have been exhausted or have lapsed).
Indemnitee’s obligation to reimburse the Company for Expense Advances shall be
unsecured and no interest shall be charged thereon.

 

(d)    Mandatory Indemnification.    Notwithstanding any other provision of this
Agreement, to the extent that Indemnitee has been successful on the merits in
defense of any Proceeding relating in whole or in part to an Indemnifiable Event
or in defense of any issue or matter therein, Indemnitee shall be indemnified
against all Expenses incurred in connection therewith.

 

(e)    Partial Indemnification.    If Indemnitee is entitled under any provision
of this Agreement to indemnification by the Company for some or a portion of
Expenses, but not, however, for the total amount thereof, the Company shall
nevertheless indemnify Indemnitee for the portion thereof to which Indemnitee is
entitled.

 

3.    Reviewing Party.

 

(a)    Prior to any Change in Control, the person, persons or entity (“the
Reviewing Party”) who shall determine whether Indemnitee is entitled to
indemnification in the first instance shall be (a) the Board of Directors of the
Company acting by a majority vote of Disinterested Directors, whether or not
such majority constitutes a quorum of the Board of Directors; (b) a committee of
Disinterested Directors designated by a majority vote of such directors, whether
or not such majority constitutes a quorum; or (c) if there are no Disinterested
Directors, or if the

 

4.



--------------------------------------------------------------------------------

Disinterested Directors so direct, by Independent Counsel (as described below in
Section 3(b)) in a written determination to the Board of Directors, a copy of
which shall be delivered to Indemnitee.

 

(b)    After a Change in Control, the Reviewing Party shall be the Independent
Counsel referred to below. With respect to all matters arising from a Change in
Control (other than a Change in Control approved by a majority of the directors
on the Board who were directors immediately prior to such Change in Control)
concerning the rights of Indemnitee to indemnity payments and Expense Advances
under this Agreement or any other agreement or under applicable law or the
Company’s articles of incorporation or by-laws now or hereafter in effect
relating to indemnification for Indemnifiable Events, the Company shall seek
legal advice only from Independent Counsel selected by Indemnitee and approved
by the Company (which approval shall not be unreasonably withheld), and who has
not otherwise performed services for the Company or the Indemnitee (other than
in connection with indemnification matters) within the last five years. The
Independent Counsel shall not include any person who, under the applicable
standards of professional conduct then prevailing, would have a conflict of
interest in representing either the Company or Indemnitee in an action to
determine Indemnitee’s rights under this Agreement. Such counsel, among other
things, shall render its written opinion to the Company and Indemnitee as to
whether and to what extent the Indemnitee should be permitted to be indemnified
under applicable law. The Company agrees to pay the reasonable fees of the
Independent Counsel and to indemnify fully such counsel against any and all
expenses (including attorneys’ fees), claims, liabilities, loss, and damages
arising out of or relating to this Agreement or the engagement of Independent
Counsel pursuant hereto.

 

4.    Indemnification Process and Appeal.

 

(a)    Indemnification Payment.    Indemnitee shall be entitled to
indemnification of Expenses, and shall receive payment thereof, from the Company
in accordance with this Agreement within thirty (30) calendar days after
Indemnitee has made written demand on the Company for indemnification (which
written demand shall include such documentation and information as is reasonably
available to Indemnitee and is reasonably necessary to determine whether and to
what extent Indemnitee is entitled to indemnification), unless the Reviewing
Party has provided a written determination to the Company that Indemnitee is not
entitled to indemnification under applicable law. The Reviewing Party making the
determination with respect to Indemnitee’s entitlement to indemnification shall
notify Indemnitee of such written determination no later than two (2) business
days thereafter.

 

(b)     Suit to Enforce Rights.    If (i) no determination of entitlement to
indemnification shall have been made within thirty (30) calendar days after
Indemnitee has made a demand in accordance with Section 4(a), (ii) payment of
indemnification pursuant to Section 4(a) is not made within thirty (30) calendar
days after a determination has been made that Indemnitee is entitled to
indemnification, (iii) the Reviewing Party determines pursuant to Section 4(a)
that Indemnitee is not entitled to indemnification under this Agreement, or (iv)
Indemnitee has not received advancement

 

5.



--------------------------------------------------------------------------------

of Expenses within thirty (30) calendar days after making such a request in
accordance with Section 2(c), then Indemnitee shall have the right to enforce
its indemnification rights under this Agreement by commencing litigation in any
court of competent jurisdiction in the State of Delaware seeking an initial
determination by the court or challenging any determination by the Reviewing
Party or any aspect thereof. The Company hereby consents to service of process
and to appear in any such proceeding. Any determination by the Reviewing Party
not challenged by the Indemnitee on or before the first anniversary of the date
of the Reviewing Party’s determination shall be binding on the Company and
Indemnitee. The remedy provided for in this Section 4 shall be in addition to
any other remedies available to Indemnitee in law or equity.

 

(c)    Defense to Indemnification, Burden of Proof, and Presumptions.

 

(i)    To the maximum extent permitted by applicable law in making a
determination with respect to entitlement to indemnification (or advancement of
expenses) hereunder, the Reviewing Party shall presume that an Indemnitee is
entitled to indemnification (or advancement of expenses) under this Agreement if
Indemnitee has submitted a request for indemnification in accordance with
Section 4(a) of this Agreement, and the Company shall have the burden of proof
to overcome that presumption in connection with the making by the Reviewing
Party of any determination contrary to that presumption.

 

(ii)    It shall be a defense to any action brought by Indemnitee against the
Company to enforce this Agreement (other than an action brought to enforce a
claim for Expenses incurred in defending a Proceeding in advance of its final
disposition where the required undertaking has been tendered to the Company)
that it is not permissible under applicable law for the Company to indemnify
Indemnitee for the amount claimed.

 

(iii)    In connection with any action brought pursuant to Section 4(c)(ii) as
to whether Indemnitee is entitled to be indemnified hereunder, the burden of
proving Indemnitee is not entitled to indemnification under this Agreement shall
be on the Company.

 

(iv)    Neither the failure of the Reviewing Party or the Company (including its
Board, independent legal counsel, or its stockholders) to have made a
determination prior to the commencement of such action by Indemnitee that
indemnification of the claimant is proper under the circumstances because
Indemnitee has met the standard of conduct set forth in applicable law, nor an
actual determination by the Reviewing Party or Company (including its Board,
independent legal counsel, or its stockholders) that the Indemnitee had not met
such applicable standard of conduct, shall be admissible as evidence in any such
action for any purpose.

 

(v)    For purposes of this Agreement, the termination of any claim, action,
suit, or proceeding, by judgment, order, settlement (whether with or without
court approval), conviction, or upon a plea of nolo contendere, or its
equivalent, shall not

 

6.



--------------------------------------------------------------------------------

create a presumption that Indemnitee did not meet any particular standard of
conduct or have any particular belief or that a court has determined that
indemnification is not permitted by applicable law.

 

5.     Indemnification for Expenses Incurred in Enforcing Rights.    The Company
shall indemnify Indemnitee against any and all Expenses and, if requested by
Indemnitee, shall advance such Expenses to Indemnitee on such terms and
conditions as the Board of Directors deems appropriate, that are incurred by
Indemnitee in connection with any claim asserted against or action brought by
Indemnitee for

 

(i)    enforcement of this Agreement,

 

(ii)    indemnification of Expenses or Expense Advances by the Company under
this Agreement or any other agreement or under applicable law or the Company’s
articles of incorporation or by-laws now or hereafter in effect relating to
indemnification for Indemnifiable Events, and/or

 

(iii)    recovery under directors’ and officers’ liability insurance policies
maintained by the Company.

 

6.    Notification and Defense of Proceeding.

 

(a)    Notice.    Promptly after receipt by Indemnitee of notice of the
commencement of any Proceeding, Indemnitee will, if a claim in respect thereof
is to be made against the Company under this Agreement, notify the Company of
the commencement thereof; but the omission so to notify the Company will not
relieve it from any liability that it may have to Indemnitee, except as provided
in Section 13(c).

 

(b)    Defense.    With respect to any Proceeding as to which Indemnitee
notifies the Company of the commencement thereof, the Company will be entitled
to participate in the Proceeding at its own expense and except as otherwise
provided below, to the extent the Company so wishes, it may assume the defense
thereof with counsel reasonably satisfactory to Indemnitee. After notice from
the Company to Indemnitee of its election to assume the defense of any
Proceeding, the Company will not be liable to Indemnitee under this Agreement or
otherwise for any Expenses subsequently incurred by Indemnitee in connection
with the defense of such Proceeding other than reasonable costs of investigation
or as otherwise provided below. Indemnitee shall have the right to employ his
own counsel in such Proceeding, but all Expenses related thereto incurred after
notice from the company of its assumption of the defense shall be at
Indemnitee’s expense unless: (i) the employment of counsel by Indemnitee has
been authorized by the Company, (ii) Indemnitee has reasonably determined that
there may be a conflict of interest between Indemnitee and the Company in the
defense of the Proceeding, (iii) after a Change in Control, the employment of
counsel by Indemnitee has been approved by the Independent Counsel, or (iv) the
Company shall not within sixty (60) calendar days in fact have employed counsel
to assume the defense of such Proceeding, in each of which case all Expenses of
the Proceeding shall be borne by the Company; and (v) if the Company has
selected

 

7.



--------------------------------------------------------------------------------

counsel to represent Indemnitee and other current and former directors, officers
and employees of the Company in the defense of a Proceeding, and a majority of
such persons, including Indemnitee, reasonably object to such counsel selected
by the Company pursuant to this Section 6(b), then such persons, including
Indemnitee, shall be permitted to employ one (1) additional counsel of their
choice and the reasonable fees and expenses of such counsel shall be at the
expense of the Company; provided, however, that such counsel shall be chosen
from amongst the list of counsel, if any, approved by any company with which the
Company obtains or maintains insurance. In the event separate counsel is
retained by an Indemnitee pursuant to this Section 6(b), the Company shall
cooperate with Indemnitee with respect to the defense of the Proceeding,
including making documents, witnesses and other reasonable information related
to the defense available to the Indemnitee and such separate counsel pursuant to
joint-defense agreements or confidentiality agreements, as appropriate. The
Company shall not be entitled to assume the defense of any Proceeding brought by
or on behalf of the Company or as to which Indemnitee shall have made the
determination provided for in (ii) above.

 

(c)    Settlement of Claims.    The Company shall not be liable to indemnify
Indemnitee under this Agreement or otherwise for any amounts paid in settlement
of any Proceeding effected without the Company’s written consent, provided,
however, that if a Change in Control has occurred, the Company shall be liable
for indemnification of Indemnitee for amounts paid in settlement if the
Independent Counsel has approved the settlement. The Company shall not settle
any Proceeding in any manner that would impose any penalty or limitation on
Indemnitee without Indemnitee’s written consent. Neither the Company nor the
Indemnitee will unreasonably withhold their consent to any proposed settlement.
The Company shall not be liable to indemnify the Indemnitee under this Agreement
with regard to any judicial award if the Company was not given a reasonable and
timely opportunity, at its expense, to participate in the defense of such
action; the Company’s liability hereunder shall not be excused if participation
in the Proceeding by the Company was barred by this Agreement.

 

7.    Establishment of Trust.    In the event of a Change in Control or a
Potential Change in Control, the Company shall, upon written request by
Indemnitee, create a Trust for the benefit of the Indemnitee and from time to
time upon written request of Indemnitee shall fund the Trust in an amount
sufficient to satisfy any and all Expenses reasonably anticipated at the time of
each such request to be incurred in connection with investigating, preparing
for, participating in, and/or defending any Proceeding relating to an
Indemnifiable Event. The amount or amounts to be deposited in the Trust pursuant
to the foregoing funding obligation shall be determined by the Reviewing Party.
The terms of the Trust shall provide that upon a Change in Control, (i) the
Trust shall not be revoked or the principal thereof invaded, without the written
consent of the Indemnitee, (ii) the Trustee shall advance, within ten business
days of a request by the Indemnitee, any and all Expenses to the Indemnitee (and
the Indemnitee hereby agrees to reimburse the Trust under the same circumstances
for which the Indemnitee would be required to reimburse the Company under
Section 2(c) of this Agreement), (iii) the Trust shall continue to be funded by
the Company in accordance with the funding obligation set forth above, (iv) the
Trustee shall promptly pay to the

 

8.



--------------------------------------------------------------------------------

Indemnitee all amounts for which the Indemnitee shall be entitled to
indemnification pursuant to this Agreement or otherwise, and (v) all unexpended
funds in the Trust shall revert to the Company upon a final determination by the
Reviewing Party or a court of competent jurisdiction, as the case may be, that
the Indemnitee has been fully indemnified under the terms of this Agreement. The
Trustee shall be chosen by the Indemnitee. Nothing in this Section 7 shall
relieve the Company of any of its obligations under this Agreement. All income
earned on the assets held in the Trust shall be reported as income by the
Company for federal, state, local, and foreign tax purposes. The Company shall
pay all costs of establishing and maintaining the Trust and shall indemnify the
Trustee against any and all expenses (including attorneys’ fees), claims,
liabilities, loss, and damages arising out of or relating to this Agreement or
the establishment and maintenance of the Trust.

 

8.    Non-Exclusivity.    The rights of Indemnitee hereunder shall be in
addition to any other rights Indemnitee may have under the laws of the State of
Delaware, the Company’s articles of incorporation, by-laws, applicable law, or
otherwise. To the extent that a change in applicable law (whether by statute or
judicial decision) permits greater indemnification by agreement than would be
afforded currently under the Company’s articles of incorporation, by-laws,
applicable law, or this Agreement, it is the intent of the parties that
Indemnitee enjoy by this Agreement the greater benefits so afforded by such
change.

 

9.     Liability Insurance.    To the extent the Company maintains an insurance
policy or policies providing directors’ or officers’ liability insurance,
Indemnitee, if a director or officer of the Company, shall be covered by such
policy or policies, in accordance with its or their terms.

 

10.     Period of Limitations.    No legal action shall be brought and no cause
of action shall be asserted by or on behalf of the Company or any affiliate of
the Company against Indemnitee, Indemnitee’s spouse, heirs, executors, or
personal or legal representatives after the expiration of two years from the
date of accrual of such cause of action, or such longer period as may be
required or permitted by federal or state law under the circumstances. Any claim
or cause of action of the Company or its affiliate shall be extinguished and
deemed released unless asserted by the timely filing of a legal action within
such period; provided, however, that if any shorter period of limitations is
otherwise applicable to any such cause of action the shorter period shall
govern.

 

11.    Amendment of this Agreement.    No supplement, modification, or amendment
of this Agreement shall be binding unless executed in writing by both of the
parties hereto. No waiver of any of the provisions of this Agreement shall
operate as a waiver of any other provisions hereof (whether or not similar), nor
shall such waiver constitute a continuing waiver. Except as specifically
provided herein, no failure to exercise or any delay in exercising any right or
remedy hereunder shall constitute a waiver thereof.

 

9.



--------------------------------------------------------------------------------

12.     Subrogation.    In the event of payment under this Agreement, the
Company shall be subrogated to the extent of such payment to all of the rights
of recovery of Indemnitee, who shall execute all papers required and shall do
everything that may be necessary to secure such rights, including the execution
of such documents necessary to enable the Company effectively to bring suit to
enforce such rights.

 

13.    No Duplication of Payments.    The Company shall not be liable under this
Agreement to make any payment in connection with any claim made against
Indemnitee to the extent Indemnitee has otherwise actually received payment
(under any insurance policy, by law, or otherwise) of the amounts otherwise
indemnifiable hereunder.

 

14.    Binding Effect.    This Agreement shall be binding upon and inure to the
benefit of and be enforceable by the parties hereto and their respective
successors, assigns, including any direct or indirect successor by purchase,
merger, consolidation, or otherwise to all or substantially all of the business
and/or assets of the Company, spouses, heirs, and personal and legal
representatives. The Company shall require and cause any successor (whether
direct or indirect by purchase, merger, consolidation, or otherwise) to all,
substantially all, or a substantial part, of the business and/or assets of the
Company, by written agreement in form and substance satisfactory to Indemnitee,
expressly to assume and agree to perform this Agreement in the same manner and
to the same extent that the Company would be required to perform if no such
succession had taken place. This Agreement shall continue in effect regardless
of whether Indemnitee continues to serve as a director, officer or employee of
the Company or of any other enterprise at the Company’s request.

 

15.    Severability.    If any provision (or portion thereof) of this Agreement
shall be held by a court of competent jurisdiction to be invalid, void, or
otherwise unenforceable, the remaining provisions shall remain enforceable to
the fullest extent permitted by law. Furthermore, to the fullest extent
possible, the provisions of this Agreement (including, without limitation, each
portion of this Agreement containing any provision held to be invalid, void, or
otherwise unenforceable, that is not itself invalid, void, or unenforceable)
shall be construed so as to give effect to the intent manifested by the
provision held invalid, void, or unenforceable.

 

16.    Governing Law.    This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware applicable to
contracts made and to be performed in such State without giving effect to the
principles of conflicts of laws.

 

17.    Notices.    All notices, demands, and other communications required or
permitted hereunder shall be made in writing and shall be deemed to have been
duly given if delivered by hand, against receipt, or mailed, postage prepaid,
certified or registered mail, return receipt requested, and addressed to the
Company at:

 

Intel Corporation

2200 Mission College Blvd., SC4-203

Santa Clara, California 95052-8119

Attn: Corporate Secretary

 

 

10.



--------------------------------------------------------------------------------

and to Indemnitee at:

 

[INDEMNITEE]

2200 Mission College Blvd., SC4-203

Santa Clara, California 95052-8119

 

Notice of change of address shall be effective only when done in accordance with
this Section. All notices complying with this Section shall be deemed to have
been received on the date of delivery or on the third business day after
mailing.

 

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement as of the day specified above.

 

Company:

 

Intel Corporation, a Delaware corporation

   

By:

--------------------------------------------------------------------------------

   

Printed Name:

 

Cary I. Klafter

--------------------------------------------------------------------------------

   

Its

 

Vice President, Legal and Government Affairs,

and Corporate Secretary

--------------------------------------------------------------------------------

Indemnitee:

           

--------------------------------------------------------------------------------

   

Printed Name:

 

[INDEMNITEE]

--------------------------------------------------------------------------------

 

11.